Celebrezze^ J.,
concurring in part and dissenting in part.
I' concur in the judgment herein, for the .. reasons expressed in my concurring opinion in Buff Truck Line, Inc., v. Pub. Util. Comm. (1976), 46 Ohio St. 2d 186, decided this date, insofar as it affirms the findings and conclusions- of the Public Utilities Commission. However, I am unable to agree with the majority’s modification of the penalty. imposed Upon appellant by the commission.
The appellant in that case filed the complaint with the commission alleging that the aforesaid Duff Truck Line, Inc., was conducting certain movements which were illegal. The “illegal” conduct complained of by the appellant was *199that-Duff was “tacking * * * an irregular route certificate to another regular or irregular route certificate.” It should he noted that this is the identical activity of which appellant is accused. - ' '
Appellant, as its defense to the charge in the instant case, states that since there are no statutes or commission rules or regulations which specifically prohibit the tacking of certificates and since there are no indexes or regularly published reports of commission cases, it was impossible to ascertain whether the movements included in this case were unlawful. This kind of a sham defense, under these circumstances, not only is repugnant but also is insulting. An attempt to assert innocence through ignorance of the law while pointing the finger of accusation against a competitor is ignorance of another design, and I cannot condone such subterfuge by removing the 30-day- suspension imposed by the commission. 1 -, ■
Counsel for the appellant admitted at the hearing .that “this is a matter that has been ruled-on by this commission in. at least five different other cases and in the Supreme. Court of Ohio on at least four.” As recently as-February 11, 1976, this court impliedly recognized the distinction, be-, tween regular and irregular route certificates in the case of Sewell Motor Express, Inc., v. Pub. Util. Comm. (1976), 45 Ohio St. 2d 98.
Commercial Motor Freight knew that it was improper to “tack”'regular and irregular route certificates.' -What-', ever rationalization it may presently seek, to employ to excuse its admitted impropriety should not be sanctioned, by this court. To do so makes a perversion of the clear statutory intent in R. C. 4921.10 and a mockery of the standard of “showing ¿ public convenience and necessity” befóte a certificate mil be granted. . .
W. Brown, J., concurs in the foregoing concurring and dissenting opinion.